Order dismissing report affirmed. In this action of contract for the price of two shipments of automobile mats, the second of which was admittedly an unordered duplicate shipment of the first, the judge-found for the plaintiff for the balance due on both shipments. The defendant was the exclusive distributor in New England of the plaintiff’s-products. No question of law was raised during the trial. The judge-denied the defendant’s motion for a new trial on the issue of damages. The Appellate Division dismissed the report. The case presents no question of law and the record shows no abuse of discretion in the denial of' the motion for a new trial.